
	

114 HR 3532 IH: Fruit and Vegetable Access for Children Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3532
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Poliquin (for himself, Mr. Schrader, Mr. Ribble, and Mr. Messer) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the fresh fruit and vegetable program under the Richard B. Russell National School Lunch
			 Act to include canned, dried, frozen, or pureed fruits and vegetables.
	
	
 1.Short titleThis Act may be cited as the Fruit and Vegetable Access for Children Act. 2.Amendments to fresh fruit and vegetable programSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended—
 (1)in subsection (a), by inserting , canned, dried, frozen, or pureed after fresh; (2)in subsection (b), by inserting , canned, dried, frozen, or pureed after fresh; and
 (3)in subsection (e), by inserting , canned, dried, frozen, or pureed after fresh.  